Citation Nr: 0510300	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-34 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee with instability.

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee with limitation 
of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal a November 2002 rating decision of the Salt 
Lake City, Utah, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction over the claims folder 
was subsequently transferred to the RO in Pittsburgh, 
Pennsylvania.


REMAND

The veteran was scheduled to appear at the Pittsburgh RO for 
a videoconference hearing before the Board in March 2005.  
Shortly after he was notified of the scheduled hearing and 
the claims folder was forwarded to the Board, the veteran 
informed the Pittsburgh RO that he had relocated to the State 
of Washington and therefore desired to have his 
videoconference hearing scheduled at the RO in Seattle, 
Washington. 

Accordingly, this case is REMANDED to the Seattle RO via the 
Appeals Management Center, in Washington, D.C., for the 
following action:

In accordance with the docket number of 
his appeal, the veteran should be 
scheduled for a videoconference hearing.

Thereafter, the case should be returned to the Board, in 
accordance with the usual appellate procedures.  No action is 
required of the veteran until he is otherwise notified.  


	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




